DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 4/12/2021. The information disclosure statement(s) have/has been considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 03/05/2021, with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 103 and the rejection of claims 5, 11, and 12, under  35 U.S.C. § 112(b) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) CHUN, US 20180191551, and previously disclosed prior art reference(s) NODA, RICCI, WANG, OHMORI    and KYRTSOS. The grounds for rejection in view of amended claims are provided below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NODA et al., US 20140297110, herein further known as Noda, in view of CHUN, US 20180191551, herein further known as Chun.
Regarding claim 1, Noda discloses a method of obtaining traffic service, wherein the method is applied to a transport system including a management center, a first vehicle, and a second vehicle (paragraphs 3, 40, 55, and 60, disclose a plurality of vehicles (i.e. a first vehicle and a second vehicle) transmitting (e.g. sending and receiving requests through roadside communication apparatus 3, indicated by dashed lines with arrows on both ends) state of vehicle and traffic information, AND paragraph 49, a request to access information of the in-vehicle network is given through execution of a program, AND  paragraph 55, server device 5 (i.e. management center) recognizes, for example, a traffic jam on the road based on the position information and the vehicle speed information collected from various vehicles (i.e. a first vehicle, and a second vehicle), see also at least FIG. 1), wherein the management center stores a correspondence between a traffic service and status information, (paragraph 35, server device 5 may be, for example, an apparatus, installed in a traffic center (i.e. management center), for managing traffic jam information (i.e. traffic service), collects vehicle speed information, position information (i.e. correspondence) and the like that are transmitted from the vehicle, AND paragraph 55, server device 5 (i.e. at management center) recognizes, for example, a traffic jam (i.e. a traffic service) on the road based on the position information and the vehicle speed information (i.e. status information) collected from various vehicles (i.e. a first vehicle, and a second vehicle), and wherein the method comprises: receiving, by the management center from the first vehicle, a registration request (paragraph 49-53, if a request to access information (i.e. registration request) of the in-vehicle network is given through execution of a program, communication between the server device 5 and the security controller 10 via the roadside communication apparatus 3 is started, and security controller 10 determines which of the vehicle-specific ID 17b and the provisional ID is used for performing the communication, the server device 5 that has received the provisional ID from the security controller 10 registers this provisional ID as an ID of the communication partner, and identifies the communication partner based on the registered provisional ID (i.e. registration) in the subsequent communication); allocating, by the management center to the first vehicle, a first temporary identifier based on the registration request, wherein the first temporary identifier identifies the first vehicle in coverage of the transport system (paragraph 64, the security controller selects either the vehicle-specific ID 17b stored in the storage unit or the provisional ID (i.e. temporary identifier) created based on random numbers or the like, and performs communication with the server device 5 (i.e. management center)); determining, by the management center based on the request message, a second temporary identifier, for the second vehicle, indicating the first vehicle related to the target traffic service (e.g. vehicle-specific ID 17b stored in the storage unit); determining, based on the request message and the stored correspondence (paragraph 35, server device 5 may be, for example, an apparatus, installed in a traffic center, for managing traffic jam information (i.e. traffic service), collects vehicle speed information, position information (i.e. stores a table correspondence) and the like that are transmitted from the vehicle , target status information required for the target traffic service;  obtaining, by the management center from the first vehicle, the target status information carrying the first temporary identifier; and sending, by the management center to the second vehicle, the target status information of the target traffic service (paragraph 55, security controller 10 that has received the traffic jam information (i.e. traffic service) from the server device 5 via the roadside communication apparatus 3 can transmit the traffic jam information to a car navigation apparatus installed in the vehicle 1, for example, via the gateway 30, and can let the car navigation apparatus display the traffic jam information, see also at least FIG. 1).
However, Noda does not explicitly disclose a method receiving, by the management center from the first vehicle, a registration request and receiving, by the management center from the second vehicle, a request message requesting a target traffic service, wherein the target traffic service comprises an anti-collision service.
Chun teaches a method receiving, by the management center (paragraph 61, MME (Mobility Management Entity) (i.e. Management center): a network node of an EPS network, performs mobility management (MM) and session management (SM), AND paragraph 191, V2X bearer configuration information can be forwarded to the UE through NAS layer signaling such as an ESM (EPS session management) message or an EMM (EPS mobility management) message and a network node may correspond to a node of a core network such as MME,  thus establishing the communication link between the UE and MME), from the second vehicle, a request message (paragraph 229, MME receives registration procedure for registering the ITS server (i.e. a request message), requesting a target traffic service, wherein prior art Noda established the vehicle requests from a plurality of vehicles (i.e. first vehicle and second vehicle) and furthermore the Mobility Management Entity of Chun equates to the traffic center of Noda), wherein the target traffic service comprises an anti-collision service AND paragraph 237, V2X service corresponds to a service for performing a common good such as anti-collision between vehicles (i.e. anti-collision service).
Therefore, from the teaching of Chun it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include a receiving, by the management center, a request traffic service wherein the target traffic service comprises an anti-collision service in order to provide a communication mechanism between a user equipment(UE) and a network entity in a V2X communication system and optimized access procedure between a user equipment and a network entity according to a node deployment structure (MME) appropriate for V2X communication.
Regarding claim 9, Noda discloses a method of a method of obtaining traffic service, wherein the method is applied to a transport system including a management center, a first vehicle, and a second vehicle,  wherein the first vehicle stores a correspondence between a traffic service and status information (paragraph 55, server device 5 (i.e. management center) recognizes, for example, a traffic jam (i.e. a traffic service) on the road based on the position information and the vehicle speed information (i.e. status information) collected from various vehicles (i.e. a first vehicle, and a second vehicle) AND paragraph 7, vehicle internal communication unit configured to communicate with at least one in-vehicle device installed in a (wherein the traffic jam, real-time position, and speed are stored and sent to the server in order to determine traffic congestion), and wherein the method comprises: when the first vehicle is registered with the transport system receiving, by the first vehicle from the management center, a temporary identifier identifying the first vehicle in coverage of the transport system (paragraph 64, 10 the security controller selects either the vehicle-specific ID 17b stored in the storage unit or the provisional ID (i.e. temporary identifier) created based on random numbers or the like, and performs communication with the server device 5); receiving, by the first vehicle from the management center, an indication message of a target traffic service, comprising and an anti-collision service; determining, by the first vehicle based on the indication message and the stored correspondence, target status information corresponding to the target traffic service; and sending, by the first vehicle to the management center, the target status information to carrying the temporary identifier of the first vehicle, and the target status information provides the second vehicle with the target traffic service (paragraph 35, server device 5 collects speed and position information from vehicles, determines possibility of traffic jam, and feeds back the traffic jam information to the vehicles (i.e. indication message, of a target traffic service), the server device 5 collects vehicle-specific identification information, position information on the vehicle 1, and the like that are transmitted from the vehicle, and performs processing for identifying the specific position of the vehicle AND paragraph 55, security controller 10 that has received the traffic jam information (i.e. target traffic service) from the server device 5 via the roadside communication apparatus 3 can transmit the traffic jam information to a car navigation apparatus installed in the vehicle 1, for example, via the gateway 30, and can let the car navigation apparatus display the traffic jam information, server device 5 recognizes, for example, a traffic jam on the road based on the position information and the vehicle speed information collected from various vehicles (i.e. second vehicle), and transmits traffic jam information to the vehicles (i.e. second vehicle)).
However, Noda does not explicitly disclose a method wherein the target traffic service comprises an anti-collision service.
Chun teaches a method receiving, by the management center from the second vehicle, a request message requesting a target traffic service   (paragraph 61, MME (Mobility Management Entity) (i.e. Management center): a network node of an EPS network, performs mobility management (MM) and session management (SM), AND paragraph 191, V2X bearer configuration information can be forwarded to the UE through NAS layer signaling such as an ESM (EPS session management) message or an EMM (EPS mobility management) message and a network node may correspond to a node of a core network such as MME,  thus establishing the communication link between the UE and MME), from the second vehicle, a request message (paragraph 229, MME receives registration procedure for registering the ITS server (i.e. , requesting a target traffic service, wherein prior art Noda established the vehicle requests from a plurality of vehicles (i.e. first vehicle and second vehicle) and furthermore the Mobility Management Entity of Chun equates to the traffic center of Noda), wherein the target traffic service comprises an anti-collision service AND paragraph 237, V2X service corresponds to a service for performing a common good such as anti-collision between vehicles (i.e. anti-collision service).
Therefore, from the teaching of Chun it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include a receiving, by the management center, a request traffic service wherein the target traffic service comprises an anti-collision service in order to provide a communication mechanism between a user equipment(UE) and a network entity in a V2X communication system and optimized access procedure between a user equipment and a network entity according to a node deployment structure (MME) appropriate for V2X communication.
Regarding claim 5 and 11 the combination of Noda and Chun disclose all elements of claim 1 and 9 above.
Noda further discloses a method wherein the traffic service further comprises a path planning service, or a road congestion predetermining service (paragraph 35, server device 5 may be, for example, an apparatus, installed in a traffic center, for managing traffic jam information (i.e. road congestion), collects vehicle speed information, position information, and the like that are transmitted from the vehicle, so as to determine whether or not there is a traffic jam, or the like, and feeds back the traffic jam information  (i.e. road congestion) to the vehicle).
Regarding claim 10, the combination of Noda and Chun disclose all elements of claim 9 above.
 sending, by the first vehicle to the management center, a registration request carrying a permanent identifier, wherein the permanent identifier is a unique identifier that remains unchanged in a life cycle of the first vehicle (paragraph 40, vehicle-specific ID (i.e. registration) 17b may be information that is uniquely assigned to the vehicle 1. A different piece of information serving as the vehicle-specific ID 17b is assigned to each vehicle, and there are not two vehicles 1 that have the same information, see also at least FIG. 2) and instructs the management center to query status information of the first vehicle; and determining, based on the status information of the first vehicle, to allocate the temporary identifier to the first vehicle  (paragraph 64, the security controller selects either the vehicle-specific ID 17b stored in the storage unit or the provisional ID (i.e. temporary identifier) created based on random numbers or the like, and performs communication with the server device 5).
Regarding claim 15, Noda discloses a management center (paragraph 35, server device 5 may be, for example, an apparatus, installed in a traffic center, for managing traffic jam information) comprising: a non-transitory computer-readable storage medium configured to store programming instructions and a correspondence between a traffic service and status information; a processor coupled to the non-transitory computer-readable storage medium and the receiver wherein the programming instructions instruct the processor to be configured to (e.g. server device 5,): allocate to the first vehicle based on the registration request; a first temporary identifier identifying the first vehicle in coverage of the transport system (paragraph 64, 10 the security controller selects either the vehicle-specific ID 17b stored in the storage unit or the provisional ID (i.e. temporary identifier) created based on ; a storage medium, configured to store a table of a correspondence between a traffic service and status information(paragraph 35, server device 5 may be, for example, an apparatus, installed in a traffic center, for managing traffic jam information (i.e. traffic service), collects vehicle speed information, position information (i.e. stores a table correspondence) and the like that are transmitted from the vehicle; determine, based on the request message, a second temporary identifier, for the second vehicle, indicating the first vehicle related to the target traffic service, determine, based on the request message and the stored correspondence (paragraph 35, server device 5 may be, for example, an apparatus, installed in a traffic center, for managing traffic jam information (i.e. traffic service), collects vehicle speed information, position information (i.e. correspondence) and the like that are transmitted from the vehicle, target status information required for the target traffic service; and obtain from the first vehicle the target status information carrying the first temporary identifier of the first vehicle; and a transmitter coupled to the processor, configured to send the target status information to the second vehicle, wherein the target status information provides the second vehicle with the target traffic service (paragraph 55, security controller 10 that has received the traffic jam information from the server device 5 via the roadside communication apparatus 3 can transmit the traffic jam information to a car navigation apparatus installed in the vehicle 1, for example, via the gateway 30, and can let the car navigation apparatus display the traffic jam information, see also at least FIG. 1).
However, Noda does not explicitly disclose a management center comprising: a receiver configured to: receive, from a first vehicle, a registration request and receive, from a second , a request message requesting a target traffic service comprising an anti-collision service.
Chun teaches a method receiving, by the management center from the second vehicle, a request message requesting a target traffic service  (paragraph 61, MME (Mobility Management Entity) (i.e. Management center): a network node of an EPS network, performs mobility management (MM) and session management (SM), AND paragraph 191, V2X bearer configuration information can be forwarded to the UE through NAS layer signaling such as an ESM (EPS session management) message or an EMM (EPS mobility management) message and a network node may correspond to a node of a core network such as MME,  thus establishing the communication link between the UE and MME), from the second vehicle, a request message (paragraph 229, MME receives registration procedure for registering the ITS server (i.e. a request message), requesting a target traffic service, wherein prior art Noda established the vehicle requests from a plurality of vehicles (i.e. first vehicle and second vehicle) and furthermore the Mobility Management Entity of Chun equates to the traffic center of Noda), wherein the target traffic service comprises an anti-collision service AND paragraph 237, V2X service corresponds to a service for performing a common good such as anti-collision between vehicles (i.e. anti-collision service).
Therefore, from the teaching of Chun it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include a receiving, by the management center, a request traffic service wherein the target traffic service comprises an anti-collision service in order to provide a communication mechanism between a user equipment(UE) and a network entity in a V2X communication system and optimized access procedure between a 
Regarding claim 16, the combination of Noda and Chun disclose all elements of claim 15 above.
Noda further discloses a management center wherein the registration request carries a permanent identifier, the permanent identifier is a unique identifier that remains unchanged in a life cycle of the first vehicle (paragraph 40, vehicle-specific ID (i.e. registration) 17b may be information that is uniquely assigned to the vehicle 1. A different piece of information serving as the vehicle-specific ID 17b is assigned to each vehicle, and there are not two vehicles 1 that have the same information, see also at least FIG. 2), and wherein the programming instructions further instruct the processor to be configured to: query status information of the first vehicle based on the permanent identifier; and when the status information meets a preset criterion, determine to allow the first vehicle to be registered with the transport system (paragraph 40-41, vehicle-specific ID 17b (i.e. preset criterion) is assigned to each vehicle, in the communication system according to some embodiments, an ID (identification information) is given to information to be transmitted to the server device 5 (i.e. management center) from the vehicle 1 via the roadside communication apparatus 3, in order to allow the server device 5 to specify a communication partner (i.e. allow the first vehicle to be registered)).
Regarding claim 19, Noda discloses a vehicular device, comprising: a receiver (paragraph 34, security controller 10 has the function to relay communication between a roadside communication apparatus 3, see also at least FIG. 1), configured to receive from a management center, a temporary identifier identifying a vehicle in coverage of the transport system (paragraph 64, the security controller selects either the vehicle-specific ID 17b stored in the storage unit or the provisional ID (i.e. temporary identifier) created based on random numbers or the like, and performs communication with the server device 5), and an indication message of a target traffic service  (paragraph 55, received the traffic jam information); a storage medium configured to store a correspondence between a traffic service and status information (paragraph 35-36, server device 5 collects speed and position information from vehicles, determines possibility of traffic jam, and feeds back the traffic jam information to the vehicles (i.e. indication message, of a target traffic service), vehicle contains a storage unit 17), and programming instructions; a processor coupled to the storage medium and the receiver, (paragraph 36, security controller 10 includes a Central Processing Unit (CPU) 11,, see also at least FIG. 2); wherein the programming instructions instruct the processor (paragraph 42, programs stored in the program storage unit 17a of the storage unit 17, see also at least FIG. 2)  to be configured to determine, based on the indication message and the stored correspondence (paragraph 35, server device 5 collects speed and position information from vehicles, determines possibility of traffic jam, and feeds back the traffic jam information to the vehicles (i.e. indication message, of a target traffic service)  , target status information corresponding to the target traffic service; and a transmitter coupled to the processor and configured to send, to the management center the target status information carrying the temporary identifier, wherein the target status information provides a target vehicle with the target traffic service  (paragraph 55, security controller 10 that has received the traffic jam information from the server device 5 via the roadside communication apparatus 3 can transmit the traffic jam information to a car navigation apparatus installed in the vehicle, for example, via .
However Noda does not explicitly disclose a vehicular device wherein the target traffic service comprises an anti-collision service.
Chun teaches a method receiving, by the management center from the second vehicle, a request message requesting a target traffic service   (paragraph 61, MME (Mobility Management Entity) (i.e. Management center): a network node of an EPS network, performs mobility management (MM) and session management (SM), AND paragraph 191, V2X bearer configuration information can be forwarded to the UE through NAS layer signaling such as an ESM (EPS session management) message or an EMM (EPS mobility management) message and a network node may correspond to a node of a core network such as MME,  thus establishing the communication link between the UE and MME), from the second vehicle, a request message (paragraph 229, MME receives registration procedure for registering the ITS server (i.e. a request message), requesting a target traffic service, wherein prior art Noda established the vehicle requests from a plurality of vehicles (i.e. first vehicle and second vehicle) and furthermore the Mobility Management Entity of Chun equates to the traffic center of Noda), wherein the target traffic service comprises an anti-collision service AND paragraph 237, V2X service corresponds to a service for performing a common good such as anti-collision between vehicles (i.e. anti-collision service).
Therefore, from the teaching of Chun it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include a receiving, by the management center, a request traffic service wherein the target traffic service comprises an anti-collision service in order to provide a communication mechanism between a user equipment(UE) 

Regarding claim 20, the combination of Noda and Chun disclose all elements of claim 19 above.
Noda further discloses a device wherein the transmitter is further configured to send, to the management center, a registration request carrying a permanent identifier, wherein the permanent identifier is a unique identifier that remains unchanged in a life cycle of the vehicle  (paragraph 40, vehicle-specific ID (i.e. registration) 17b may be information that is uniquely assigned to the vehicle 1. A different piece of information serving as the vehicle-specific ID 17b is assigned to each vehicle, and there are not two vehicles 1 that have the same information, see also at least FIG. 2) and wherein the permanent identifier is used to instruct the management center to query status information of the vehicle and determine, based on the status information of the vehicle, to allocate the temporary identifier to the vehicle (paragraph 64, 10 the security controller selects either the vehicle-specific ID 17b stored in the storage unit or the provisional ID (i.e. temporary identifier) created based on random numbers or the like, and performs communication with the server device 5).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Noda and Chun, in view of RICCI et al., US 20140309815, herein further known as Ricci.
Regarding claim 2 the combination of Noda and Chun disclose all elements of claim 1 above.
Noda further discloses a method wherein the registration request carries a permanent identifier, wherein the permanent identifier  paragraph 40, vehicle-specific ID (i.e. registration) 17b may be information that is uniquely assigned to the vehicle 1. A different piece of information serving as the vehicle-specific ID 17b is assigned to each vehicle, and there are not two vehicles 1 that have the same information, see also at least FIG. 2)is a unique identifier that remains unchanged in a life cycle of the first vehicle (paragraph 40, vehicle-specific ID (i.e. registration) 17b may be information that is uniquely assigned to the vehicle 1. A different piece of information serving as the vehicle-specific ID 17b is assigned to each vehicle, and there are not two vehicles 1 that have the same information, see also at least FIG. 2) the method further comprises: querying, by the management center, status information of the first vehicle based on the permanent identifier; and when the status information of the first vehicle meets a preset criterion, determining, by the management center, to allow the first vehicle to be registered with the transport system (paragraph 41, In the communication system according to some embodiments, an ID (identification information) is given to information to be transmitted to the server device 5 (i.e. management center) from the vehicle 1 via the roadside communication apparatus 3, in order to allow the server device 5 to specify a communication partner (i.e. allow the first vehicle to be registered)).
However, Noda does not explicitly disclose a method wherein before allocating, by the management center, the first temporary identifier to the first vehicle based on the registration request.
before allocating, by the management center, the first temporary identifier to the first vehicle based on the registration request (paragraph 27, embodiments include a method for controlling a vehicle, comprising: a control server, including a processor and associated with a traffic control system, receiving a registration request sent from a vehicle; the control server assigning an identifier to the vehicle; the control server registering the vehicle with the traffic control system; and the control server providing directions to the vehicle to which to form a route).
Therefore, from the teaching of Ricci it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include a registration request from the vehicle in order to integrate features in a vehicle that are associated with comfort found in an individual's home and thereby ease a traveler's transition from home to vehicle.
Claims 3, 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Noda and Chun, in view of WANG, US 20060221918, herein further known as Wang.
Regarding claim 3, the combination of Noda, Chun and Ricci disclose all elements of claim 2 above	
Noda further discloses a method associatively storing, by the management center, the permanent identifier (paragraph 40, vehicle-specific ID (i.e. registration) 17b may be information that is uniquely assigned to the vehicle 1. A different piece of information serving as the vehicle-specific ID 17b is assigned to each vehicle, and there are not two vehicles 1 that have the same information, see also at least FIG. 2), the first temporary identifier, and status information associated with the first temporary identifier (paragraph 35, server device 5 may be, for example, an apparatus, installed in a traffic center, for managing traffic jam information, ; receiving, by the management center from the querying device, a query request carrying the permanent identifier and/or the temporary identifier; and when the management center providing, by the management center, the querying device with the status information associated with the temporary identifier (paragraph 55, security controller 10 that has received the traffic jam information (i.e. traffic service) from the server device 5 via the roadside communication apparatus 3 can transmit the traffic jam information to a car navigation apparatus installed in the vehicle 1, for example, via the gateway 30, and can let the car navigation apparatus display the traffic jam information, see also at least FIG. 1)
However, Noda does not explicitly disclose a method determining, by the management center, whether the querying device has a query permission.
Wang teaches a method determining, by the management center, whether the querying device has a query permission (paragraph 72, the service provider (i.e. management center) may establish an account for the remote device (i.e. querying device) and associate the remote's device assigned identifier (i.e. permanent identifier and/or the temporary identifier) to the account, the account may be used by an authorized user associated with the remote device to purchase information and other content from the service provider (i.e. device has a query permission).
Therefore, from the teaching of Wang it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include determining permission of the vehicle from the management center in order for the authorized members to receive services or information based on their present location.
Regarding claim 4, the combination of Noda, Chun and Ricci disclose all elements of claim 2 above.
However, Noda does not explicitly disclose a method receiving, by the management center from the first vehicle, a deregistration request carrying the first temporary identifier and/or the permanent identifier; and disassociating, by the management center, the permanent identifier from the temporary identifier based on the temporary identifier and/or the permanent identifier.
Wang teaches a method receiving, by the management center from the first vehicle, a deregistration request carrying the first temporary identifier and/or the permanent identifier; and disassociating, by the management center, the permanent identifier from the temporary identifier based on the temporary identifier and/or the permanent identifier (paragraph 23, devices may also be implemented so that can also turn off their unique IDS and prevent them from being provided to the system (i.e. deregistration request). If this occurs, the devices will then obtain a temporary ID from the service provider when they are in the service area. This process of assigning ID to each device may be implemented to help provide an efficient way to monitor the service area while protecting customers' privacy because the second type of ID may be assigned randomly and a service provider only knows that there is a device in their network with a random ID-the service provided does not need to know any other personal or private information about the owner, paragraph 18,  temporary ID may expire after the device moves out of the service area or when the device cannot be accessed).
Therefore, from the teaching of Wang it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include deregistration for the 
Regarding claim 17, the combination of Noda and Chun disclose all elements of claim 16 above.
Noda further discloses a management center wherein the management center further comprises a querying device, wherein the storage medium is further configured to associatively store the permanent identifier, the temporary identifier, and status information associated with the temporary identifier (paragraph 41, in the communication system according to some embodiments, an ID (identification information) is given to information to be transmitted to the server device 5 (i.e. management center) from the vehicle, AND paragraph 35, the server device 5 collects vehicle speed information, position information, and the like that are transmitted from the vehicle, see also at least FIG. 1), wherein the receiver is further configured to receive a query request from the querying device, wherein the query request carries the permanent identifier and/or the temporary identifier (paragraph 40, vehicle-specific ID (i.e. registration) 17b may be information that is uniquely assigned to the vehicle 1. A different piece of information serving as the vehicle-specific ID 17b is assigned to each vehicle, and there are not two vehicles 1 that have the same information, see also at least FIG. 2), the transmitter is further configured to: send the querying device with the status information associated with the temporary identifier  (paragraph 55, security controller 10 that has received the traffic jam information (i.e. traffic service) from the server device 5 via the roadside communication apparatus 3 can transmit the traffic jam information to a car navigation apparatus installed in the vehicle 1, for example, via the gateway 30, and can let the car navigation apparatus display the traffic jam information, see also at least FIG. 1).
wherein the programming instructions further instruct the processor to be configured to determine whether the querying device has a query permission.
Wang teaches a method wherein the programming instructions further instruct the processor to be configured to determine whether the querying device has a query permission (paragraph 72, the service provider (i.e. management center) may establish an account for the remote device (i.e. querying device) and associate the remote's device assigned identifier (i.e. permanent identifier and/or the temporary identifier) to the account, the account may be used by an authorized user associated with the remote device to purchase information and other content from the service provider (i.e. device has a query permission).
Therefore, from the teaching of Wang it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include determining permission of the vehicle from the management center in order to receive services or information based on their present location.
Regarding claim 18, the combination of Noda and Chun disclose all elements of claim 16 above.
However, Noda does not explicitly disclose a management center wherein the receiver is further configured to receive from the first vehicle a deregistration request carrying the temporary identifier and/or the permanent identifier, and wherein the programming instructions further instruct the processor to be configured to disassociate the permanent identifier from the temporary identifier based on the temporary identifier and/or the permanent identifier.
wherein the receiver is further configured to receive from the first vehicle a deregistration request carrying the temporary identifier and/or the permanent identifier, and wherein the programming instructions further instruct the processor to be configured to disassociate the permanent identifier from the temporary identifier based on the temporary identifier and/or the permanent identifier (paragraph 23, devices may also be implemented so that can also turn off their unique IDS and prevent them from being provided to the system (i.e. deregistration request). If this occurs, the devices will then obtain a temporary ID from the service provider when they are in the service area. This process of assigning ID to each device may be implemented to help provide an efficient way to monitor the service area while protecting customers' privacy because the second type of ID may be assigned randomly and a service provider only knows that there is a device in their network with a random ID-the service provided does not need to know any other personal or private information about the owner).
Therefore, from the teaching of Wang it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include deregistration for the vehicle from the management center in order to not receive services or information based on their present location.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Noda and Chun, in view of OHMORI et al., US 20150151755, herein further known as Ohmori.
Regarding claim 6, the combination of Noda and Chun disclose all elements of claim 1 above.
 and wherein the stored correspondence comprises target status information, corresponding to the anti-collision service, comprising information about a direction, a speed, and braking of the first vehicle.
Ohmori teaches a method wherein the target traffic service is the anti-collision service, and wherein the stored correspondence comprises target status information, corresponding to the anti-collision service, comprising information about a direction, a speed, and braking of the first vehicle (paragraph 47, the collision avoidance ECU 23 obtains a vehicle speed VS and a deceleration G of the host vehicle C1 calculated by a brake ECU 22 (Step S11). It is acceptable that the deceleration G obtained here is a value based on a detection signal from the front-back direction acceleration sensor 31 or a value obtained by multiplying by -1 a vehicle speed change amount obtained by subjecting the vehicle speed VS to time differentiation. Thereafter, the collision avoidance ECU 23 obtains a carried load MGmass of the host vehicle; see also at least FIG. 4).
Therefore, from the teaching of Ohmori it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include anti-collision information in order to provide a vehicle travel assist apparatus that is capable of calculating, with improved accuracy, a speed reduction distance.
Regarding claim 12, the combination of Noda and Ricci disclose all elements of claim 9 above.
However, Noda does not explicitly disclose a method wherein the target traffic service is the anti-collision service, and wherein the stored correspondence comprises target status information corresponding to the anti-collision service, comprising information about a direction, a speed, and braking of the first vehicle.
Ohmori teaches a method wherein the target traffic service is the anti-collision service, and wherein the stored correspondence comprises target status information corresponding to the anti-collision service, comprising information about load, a direction, a speed, and braking of the first vehicle (paragraph 47, the collision avoidance ECU 23 obtains a vehicle speed VS and a deceleration G of the host vehicle C1 calculated by a brake ECU 22 (Step S11). It is acceptable that the deceleration G obtained here is a value based on a detection signal from the front-back direction acceleration sensor 31 or a value obtained by multiplying by -1 a vehicle speed change amount obtained by subjecting the vehicle speed VS to time differentiation., see also at least FIG. 4).
Therefore, from the teaching of Ohmori it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include anti-collision information in order to provide a vehicle travel assist apparatus that is capable of calculating, with improved accuracy, a speed reduction distance.
Claims 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Noda and Chun, in view of KYRTSOS et al., US 5375059, herein further known as Kyrtsos.
Regarding claim 7, the combination of Noda and Chun disclose all elements of claim 1 above.
Noda further discloses target status information is a real-time position and a speed in paragraph 35.
wherein the target traffic service is the path planning service, and wherein the stored correspondence comprises target status information corresponding to the path planning service comprising a real-time position, a starting position, an end position, and a speed of the first vehicle.
Kyrtsos teaches a method wherein the target traffic service is the path planning service, and wherein the stored correspondence comprises target status information corresponding to the path planning service comprising a real-time position, a starting position, an end position, and a speed of the first vehicle (column 18, lines 40-45, functioning and architecture of the navigation system 1022 has been designed for real time tracking (i.e. real-time position) of vehicle paths, AND column 49, line 64 - column 50, line 10, "route planning" (i.e. path planning) is the determination of which path segments to take to get to a desired destination, just as one can say to a human driver "take route 95 south from Lobster, Me. to Miami, Fla.," and the driver will translate the instruction into a series of operations (which may include starting the vehicle 102, releasing the brake 4406, engaging the transmission 4610, accelerating to the posted speed limit, turning the steering wheel 4910, avoiding obstacles 4002, and so on), the autonomous navigation system of the present invention performs similarly. As used in the system of the present invention, a "route" is a sequence of contiguous "segments" between the start (i.e. start position) and end (i.e. end position) of a trip).
Therefore, from the teaching of Kyrtsos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include path planning with real-time position, a starting position, an end position, and a speed in order to provide highly accurate and fast tracking of any terrestrial vehicle.
Regarding claim 8, the combination of Noda and Chun disclose all elements of claim 1 above.
Noda further discloses a method wherein the target traffic service is a road congestion predetermining service (paragraph 35, server device 5 may be, for example, an apparatus, installed in a traffic center, for managing traffic jam information (i.e. road congestion) and target status information is a real-time position and a speed).
However, Noda does not explicitly disclose a method of the correspondence comprises target status information corresponding to the road congestion predetermining service comprising a real-time position, an end position, a direction, and a speed of the first vehicle.
Kyrtsos teaches a method of the correspondence comprises target status information corresponding to the road congestion predetermining service comprising a real-time position, an end position, a direction, and a speed of the first vehicle (column 49, line 64 - column 50, line 10, driver will translate the instruction into a series of operations (which may include starting the vehicle 102, releasing the brake 4406, engaging the transmission 4610, accelerating to the posted speed limit, turning the steering wheel 4910, avoiding obstacles 4002, and so on), the autonomous navigation system of the present invention performs similarly. As used in the system of the present invention, a "route" is a sequence of contiguous "segments" between the start (i.e. start position) and end (i.e. end position) of a trip).
Therefore, from the teaching of Kyrtsos it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noda to include real-time position, a starting position, an end position, and a speed in order to provide highly accurate and fast tracking of any terrestrial vehicle.
Regarding claim 13, the combination of Noda and Chun disclose all elements of claim 9 above.
Noda further discloses target status information is a real-time position and a speed in paragraph 35.
However, Noda does not explicitly disclose a method wherein the target traffic service is the path planning service, and wherein the stored correspondence comprises target status information corresponding to the path planning service comprising a real-time position, a starting position, an end position, and a speed of the first vehicle.
Kyrtsos teaches a method wherein the target traffic service is the path planning service, and wherein the stored correspondence comprises target status information corresponding to the path planning service comprising a real-time position, a starting position, an end position, and a speed of the first vehicle (column 18, lines 40-45, functioning and architecture of the navigation system 1022 has been designed for real time tracking (i.e. real-time position) of vehicle paths, AND column 49, line 64 - column 50, line 10, "route planning" (i.e. path planning) is the determination of which path segments to take to get to a desired destination, just as one can say to a human driver "take route 95 south from Lobster, Me. to Miami, Fla.," and the driver will translate the instruction into a series of operations (which may include starting the vehicle 102, releasing the brake 4406, engaging the transmission 4610, accelerating to the posted speed limit, turning the steering wheel 4910, avoiding obstacles 4002, and so on), the autonomous navigation system of the present invention performs similarly. As used in the system of the present invention, a "route" is a sequence of contiguous "segments" between the start (i.e. start position) and end (i.e. end position) of a trip).

Regarding claim 14, the combination of Noda and Chun disclose all elements of claim 9 above.
Noda further discloses a method wherein the target traffic service is a road congestion predetermining service (paragraph 35, server device 5 may be, for example, an apparatus, installed in a traffic center, for managing traffic jam information (i.e. road congestion) and target status information is a real-time position and a speed in paragraph 35..
However, Noda does not explicitly disclose a method wherein the stored correspondence comprises target status information corresponding to the road congestion predetermining service comprising a real-time position, an end position, a direction, and a speed.
Kyrtsos teaches a method wherein the stored correspondence comprises target status information corresponding to the road congestion predetermining service comprising a real-time position, an end position, a direction, and a speed. (column 49, line 64 - column 50, line 10, driver will translate the instruction into a series of operations (which may include starting the vehicle 102, releasing the brake 4406, engaging the transmission 4610, accelerating to the posted speed limit, turning the steering wheel 4910, avoiding obstacles 4002, and so on), the autonomous navigation system of the present invention performs similarly. As used in the system of the present invention, a "route" is a sequence of contiguous "segments" between the start (i.e. start position) and end (i.e. end position) of a trip).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669